t c summary opinion united_states tax_court edward l pyrdum and terri l pyrdum petitioners v commissioner of internal revenue respondent docket no 1052-02s filed date edward l pyrdum and terri l pyrdum pro_se edsel ford holman jr for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies and accuracy-related_penalties under sec_6662 in petitioners’ and federal income taxes in the following amounts year deficiency sec_6662 penalty dollar_figure big_number dollar_figure dollar_figure the issues are whether petitioners are entitled to deductions on schedule c profit or loss from business for expenses of dollar_figure and dollar_figure for the years in issue and whether petitioners are liable for the accuracy-related_penalties under sec_6662 petitioners resided in shelbyville tennessee at the time the petition was filed background the facts may be summarized as follows on schedule c included in their and federal_income_tax returns petitioners claimed the following deductions dollar_figure car truck expenses mortgage interest -0- depreciation supplies travel meals utilities business use of home big_number big_number dollar_figure big_number -0- big_number big_number big_number big_number petitioners reported income of dollar_figure in and dollar_figure in from the schedule c activity the car expenses were computed by using the standard mileage expense method see revproc_98_63 1998_2_cb_818 dollar_figure per mile revproc_99_38 1999_2_cb_525 dollar_figure5 per mile the depreciation deduction claimed for the taxable_year was for automobiles for which deductions using the standard rate were claimed and petitioners concede that they are not entitled to that deduction on the tax_return petitioners deducted the mortgage interest_expense also as an itemized_deduction and they concede that the deduction was properly disallowed on the schedule c the activity reported on the schedules c related to petitioner terri l pyrdum hereinafter petitioner petitioners divorced in and petitioner is now married to allan brittain mr brittain during and petitioner was employed full time as an inside sales representative by holt specialty equipment holt a machinery manufacturer as a sales representative she traveled to various machinery trade shows in the region holt reimbursed petitioner for all of her travel_expenses incurred on behalf of holt during the years in issue petitioner was also associated with key credit corp key credit a financing company key in the notice_of_deficiency respondent increased petitioners’ income by these amounts respondent concedes that these items of income were included in the returns credit financed equipment purchases petitioner would refer a purchaser of equipment to key credit and if the financing were approved petitioner would get a nominal percentage of the profit on the financing according to emelio salinas petitioner’s contact with key credit the maximum amount petitioner could have made under the arrangement would have been dollar_figure to dollar_figure per year key credit treated petitioner as an independent_contractor and issued her forms for and key credit did not require that petitioner travel and she was informed that key credit would not reimburse her for any travel_expenses she incurred the travel_expenses shown on the schedules c allegedly were incurred by petitioner in connection with her association with key credit with respect to the car expenses petitioner did not maintain a log or other record of mileage with regard to the travel and meal expenses petitioner introduced receipts which consist of copies of a round trip air travel itinerary for mr brittain and petitioner to columbus ohio in of dollar_figure a round trip air travel itinerary for petitioner to buffalo new york in of dollar_figure to meet with mr brittain a hotel receipt from columbus ohio of dollar_figure and a ticket stub to a concert in columbus ohio of dollar_figure the deductions for utilities allegedly are derived from the utility expenses at petitioners’ personal dwelling discussion sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_274 however provides that no deduction is allowed for certain expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement inter alia the time and place of the travel and the business_purpose of the expense the deductions that fall within sec_274 include travel_expenses including meals_and_lodging sec_274 and deductions with respect to any listed_property as defined in sec_280f sec_274 included within the ambit of listed_property are passenger automobiles sec_280f to substantiate the adequate_records requirement for a passenger_automobile a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date to substantiate a business_purpose for listed_property the record must contain sufficient information as to each element of every business investment use sec_1 275-5t c ii c temporary income_tax regs fed reg date with regard to the deductions for car expenses petitioner has no logs or trip sheets rather from what we gather she totaled the mileage driven for various periods and extrapolated the total yearly mileage this does not meet the substantiation requirements of sec_274 and the regulations thereunder moreover we note that the indicated business mileage driven during was big_number miles dollar_figure and during was big_number miles dollar_figure during this time petitioner was also a full time employee at holt and holt reimbursed her for any travel_expenses to trade shows while it may not have been impossible to accomplish this driving we find it highly unlikely for example during she would have had to have driven almost big_number miles per week and since she worked for holt full time that driving would have to have been done on the weekends that would be approximately miles per day respondent’s disallowance of the car expenses is sustained sec_7491 concerning the burden_of_proof is not applicable here because petitioners have not satisfied the substantiation requirement sec_7491 petitioner also introduced a copy of a hotel receipt from a hotel in alpharetta georgia with the written notation show atlanta - may - took vacation from work to go the notation is contradicted by petitioner’s testimony that holt reimbursed her for travel to trade shows we note that petitioner was in buffalo new york and columbus ohio on two weekends and her husband testified that she was not away every weekend given that the actual mileage per week would have been even greater similarly with regard to the other travel_expenses petitioner has no records indicating the business_purpose of the trips petitioner testified that the trip to buffalo new york was to meet a potential customer but there is no indication of any business discussions while in preparation for the trial petitioner wrote the name davis evans on the columbus ohio hotel receipt there again is no indication of any business discussions these records do not satisfy the adequate record requirements of sec_274 and we sustain respondent’s disallowance of the travel expense deductions turning to the deductions claimed for utilities as we understand petitioners claim that petitioner used a portion of their home for her business for the taxable_year petitioners also claimed a deduction for business use of their home sec_280a prohibits any deduction with respect to the use of a dwelling_unit which is used by the taxpayer as a residence a portion of a dwelling may be exempted from sec_280a if it is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a petitioner also introduced into evidence pages of a january and date calendar and what she describes as customer sheets containing the names addresses and telephone numbers of potential customers neither indicated whether she had any business meetings with these customers during her travels we begin by noting that petitioners have no records showing the total_amounts paid for utilities for the taxable_year they claimed a deduction based on the business use of a portion of the dwelling and for both years they claimed utility expenses connected with this use according to a form_8829 expenses for business use of your home included in the tax_return petitioner used dollar_figure percent of the home exclusively for her key credit business if this were correct petitioners’ total utility bills for would have been approximately dollar_figure dollar_figure we decline to visit further into this land of oz respondent’s disallowance of the utility expenses is sustained furthermore petitioners have not substantiated that petitioner used a portion of the home exclusively for her business petitioner-husband testified that the home_office was in the living room of the house but there is nothing to indicate that exclusive use of that room was for the key credit business petitioners have not shown that the exception to sec_280a applies and we sustain respondent’s determination the remaining deductions for and were for supplies again petitioners have no receipts or other documents according to petitioners the utility records could not be located we suspect that we know the reason for this substantiating these alleged expenditures respondent’s determinations are sustained penalties under sec_6662 as relevant here sec_6662 imposes a penalty in the amount of percent of the underpayment due to inter alia negligence or substantial_understatement of tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the revenue laws and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs we find that there was no reasonable attempt to comply petitioner-husband prepared the returns using information supplied by petitioner petitioners failed to comply with the substantiation requirements of sec_274 petitioners claimed double deductions for mortgage interest in and in essence for automobile expenses in putting aside the sec_280a failure to substantiate the business use of any portion of the home the amounts claimed for utilities were at best fanciful and the same may be said for the claims of the mileage driven respondent’s determinations of the accuracy-related_penalties under sec_6662 are sustained respondent has satisfied his burden of production with respect to the penalties sec_7491 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
